DETAILED ACTION
This office action is in response to pre-brief appeal conference decision  on 06/28/2022.
Claims 1-18 are pending of which claims 1 and 10  are  independent claims.
This application is examined under the first inventor to file provisions of the AIA 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with a DCI including a field indicating a hybrid automatic repeat request (HARQ) process number to be applied by the UE for the data reception or data transmission and determine whether a bit length of the field indicating a hybrid automatic repeat request (HARQ) process number is one of fixed and variable according to the DCI format; when the bit length of the field is variable, determine the bit length of the field according to one of the first parameter that is associated with the first BWP and the second parameter that is associated with the second BWP

Claims 1-9 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… receive, from a base station (BS), a radio resource control (RRC) message that includes a first configuration indicating a first parameter associated with a first bandwidth part (BWP) and a second configuration indicating a second parameter associated with a second BWP” as specified in claim 1.  

Claims 10-18 allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 10,    “… determine whether a bit length of the field is one of fixed and variable according to the DCI format; and in a case that the bit length of the field is variable, determine the bit length of the field according to one of the first parameter that is associated with the first BWP and the second parameter that is associated with the second BWP” as specified in claim 10.  

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Son (US Pub. No. 20190254114) discloses different cells configure different parameters for BWP. However the disclosure of  Son taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receive, from a base station (BS), a radio resource control (RRC) message that includes a first configuration indicating a first parameter associated with a first bandwidth part (BWP) and a second configuration indicating a second parameter associated with a second BWP as claimed in claims 1 and 10   in combination with other limitations recited as specified in claims 1 and 10.

Lin(US Pub. No. 20210007085) discloses antennas in in one or more omni-directional panel. However the disclosure of  Lin taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with determine whether a bit length of the field is one of fixed and variable according to the DCI format; and in a case that the bit length of the field is variable, determine the bit length of the field according to one of the first parameter that is associated with the first BWP and the second parameter that is associated with the second BWP as claimed in claims 1 and 10   in combination with other limitations recited as specified in claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476